Citation Nr: 1409420	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  10-00 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an increased rating for residuals of right femur fracture with total knee replacement, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION


The Veteran served on active duty from March 1966 to February 1968.
This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran is currently service connected for residuals of right femur fracture with total knee replacement, and assigned a 30 percent disability rating.  The Veteran contends that he should be given separate evaluations for his residuals of right femur fracture and his total knee replacement.

The Veteran was granted service connection for fracture, right femur, in September 1971, and assigned a 10 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5255.  In October 2005, the Veteran filed a claim for increased rating for the fracture, right femur, contending that his condition had worsened.  He explained that he was diagnosed with arthritis of the right knee, had pain in his right knee with limited range of motion, his leg was bowing, and he was experiencing popping in his right knee.  In an April 2006 rating decision, the Veteran's disability rating was increased to 30 percent under 38 C.F.R. § 4.71a, DCs 5255-5261.

In November 2006, the Veteran filed a claim for temporary convalescence post total right knee replacement, as well as an increased rating for his fracture, right femur contending that the knee replacement worsened his physical disability.  A June 2007 rating decision assigned a total disability rating until January 2008 and a 30 percent rating thereafter, under DCs 5255-5055.

In October 2007, the Veteran sought reevaluation of the 30 percent rating, claiming that his service-connected impairment of the right femur caused the knee replacement surgery.  An April 2008 rating decision continued the 30 percent rating under DCs 5255-5055.  In April 2008, the Veteran contended that his service-connected right femur disability should be rated separately from his knee replacement.

A total knee replacement is a prosthetic implant that is rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5055.  For one year after a prosthetic replacement of the knee joint, the knee status post prosthetic replacement is rated at 100 percent.  After that point, if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity, the rating is 60 percent.  If there is intermittent degrees of residual weakness, pain, or limitation of motion, this is rated under DCs 5256 (ankylosis), 5261 (limitation of extension) and 5262 (impairment of the tibia and fibula).  The minimum rating after a knee replacement is 30 percent.  

DC 5255 provides a 10 percent rating for malunion of the femur with slight knee or hip disability; a 20 percent evaluation for malunion of the femur with moderate knee or hip disability; or a 30 percent evaluation is assigned for malunion with marked knee or hip disability.  A 60 percent evaluation is assigned for fracture of surgical neck with false joint or for impairment with nonunion without loose motion and weightbearing preserved with aid of brace.  An 80 percent evaluation is assigned for fracture of the shaft or anatomical neck with nonunion, with loose motion (spiral or oblique fracture).  38 C.F.R. § 4.71a, DC 5255.

The Board notes that, because total knee replacement and impairment of femur are characterized under separate rating codes, additional development is necessary to determine whether separate evaluations are warranted.   In this case, examination of the right femur has not taken place since March 2006.  After the November 2006 total knee replacement surgery, it is unclear as to whether any examiners evaluated the right femur in addition to the right knee.  Accordingly, a remand is necessary to obtain a new examination that identifies any current residuals of the right femur. 

The Board also notes that the September 1971 rating decision stated that the Veteran's right leg was 1/2 an inch shorter than the left leg.  Additionally, a March 2006 examination noted that the Veteran's right leg was 1 inch shorter than his left leg.  Neither examiner specified how the Veteran's legs were measured, and both examinations occurred prior to the Veteran's total right knee replacement.  No examiner has noted the length of the Veteran's legs subsequent to the March 2006 examination.

Under DC 5275, a shortening of the lower extremity is rated from 10 percent to 60 percent at intervals of 10 percent, depending on the length of the shorter extremity.  For instance, a 10 percent rating is assigned for a shortening of 1 1/4 inches to 2 inches.  A separate rating cannot be assigned for the shortening of leg with other ratings for fracture or faulty union in the same extremity.

As the record is insufficient to decide whether a compensable rating is warranted under Diagnostic Code 5275 for shortening of the lower extremity, further development under the duty to assist is also needed.

Accordingly, the case is REMANDED for the following action:


1.  Afford the Veteran a VA examination to determine the current residuals and severity of the Veteran's service-connected right femur fracture with total knee replacement.  Among other things, range of right knee motion studies should be conducted, and the length of both lower extremities should be measured from the anterior superior spine of the ilium to the internal malleolus of the tibia.  Any hip residuals, if any, should be discussed.

2.  After the above development is completed, adjudicate the claim for increase, considering the additional evidence, under Diagnostic Codes 5055 (and, 5256, 5261, and 5262), 5255, and 5275, and considering whether separate evaluations under any of these codes is warranted without violating the rule against pyramiding.

3.  Then, provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



